
	
		I
		112th CONGRESS
		1st Session
		H. R. 86
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mrs. Bachmann (for
			 herself, Mr. King of Iowa, and
			 Mr. Schilling) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To prevent pending tax increases, permanently repeal
		  estate and gift taxes, and permanently repeal the alternative minimum tax on
		  individuals, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 End Tax Uncertainty Act of
			 2011.
		2.EGTRRA and JGTRRA
			 tax relief made permanent
			(a)Economic growth
			 and tax relief reconciliation act of 2001Title IX of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001
			 is hereby repealed.
			(b)Income tax rates
			 on dividends and net capital gainSection 303 of the Jobs and
			 Growth Tax Relief Reconciliation Act of 2003 is hereby
			 repealed.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			3.Estate and gift
			 tax permanently repealedEffective for estates of decedents dying,
			 gifts made, or generation skipping transfers, after December 31, 2010, subtitle
			 B of the Internal Revenue Code of 1986 is repealed.
		4.Repeal of
			 alternative minimum tax on individuals
			(a)In
			 generalSubsection (a) of
			 section 55 (relating to alternative minimum tax imposed) is amended by adding
			 at the end the following new flush sentence:
				
					Except in
				the case of a corporation, no tax shall be imposed by this section for any
				taxable year beginning after December 31, 2007, and the tentative minimum tax
				of any taxpayer other than a corporation for any such taxable year shall be
				zero for purposes of this
				title..
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			5.Maximum corporate
			 income tax rate reduced to 25 percent
			(a)In
			 generalParagraph (1) of
			 section 11(b) of the Internal Revenue Code of 1986 is amended by striking
			 but does not exceed $75,000 and all that follows and inserting a
			 period.
			(b)Personal Service
			 CorporationsParagraph (2) of
			 section 11(b) of such Code is amended by striking 35 percent and
			 inserting 25 percent.
			(c)Conforming
			 Amendments
				(1)Subsection (a) of section 1201 of such Code
			 is amended by striking 35 percent each place it appears and
			 inserting 25 percent.
				(2)Paragraphs (1) and
			 (2) of section 1445(e) of such Code are each amended by striking 35
			 percent and inserting 25 percent.
				(d)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
